       Case 4:20-cv-00421 Document 25 Filed on 05/21/20 in TXSD Page 1 of 2




                    IN IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


 WAYNE THOMAS,                      )
 an individual,                     )
                                    )                      Case No.:     4:20-cv-00421
        Plaintiff,                  )
 v.                                 )
                                    )
 UNITED EQUITIES INCORPORATED, )
 a Texas Corporation,               )
                                    )
 and                                )
                                    )
 BELLAIRE DEVELOPMENT               )
 COMPANY, LLC,                      )
 a Texas Limited Liability Company, )
                                    )
        Defendants.                 )
 __________________________________ )


                               JOINT NOTICE OF SETTLEMENT


        Plaintiff WAYNE THOMAS and Defendants UNITED EQUITIES INCORPORATED

 and BELLAIRE DEVELOPMENT COMPANY, LLC, file this Notice of Settlement to advise

 the Court that they have reached an agreement regarding all material issues in this case. The

 parties are currently in the process of obtaining their respective client’s signatures. The parties

 anticipate filing a joint stipulation for dismissal within ten (10) days.

 Dated: May 21, 2020


 Respectfully submitted,                                Respectfully submitted,

/s/ Louis I. Mussman                                    /s/ Eric Lipper
Louis I. Mussman                                        Eric Lipper, Counsel for Defendants
                                                    1
       Case 4:20-cv-00421 Document 25 Filed on 05/21/20 in TXSD Page 2 of 2




Attorney-in-charge                                 State Bar No. 12399000
Florida Bar No. 597155                             Hirsch & Westheimer, P.C.
S.D. TX No. 2274288                                1415 Louisiana, 36th Floor
Ku & Mussman, P.A.                                 Houston, Texas 77002
18501 Pines Boulevard, Suite 209-A                 Telephone: (713) 223-5181
Pembroke Pines, Florida 33029                      Facsimile: (713) 223-9319
Telephone: (305) 891-1322                          elipper@hirschwest.com
Facsimile: (305) 891-4512
Louis@KuMussman.com                                Counsel for United Equities
                                                   Incorporated and
and                                                Bellaire Development Company, LLC

John K. Grubb
Local Counsel
State Bar No. 08553500
John K. Grubb & Associates
4550 Post Oak Place, Suite 201
Houston, TX 77027
Tel: (713) 877-8800
Fax: (713) 877-1229
johnkgrubb@grubblegal.com

Counsel for Plaintiff
Wayne Thomas


                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 21st day of May, 2020, I electronically filed the

 foregoing with the Clerk of Court by using CM/ECF system which will send notice of electronic

 filing to the following:

        Eric Lipper
        Hirsch & Westheimer
        1415 Louisiana, 36th Floor,
        Houston, Texas 77002

                                      By:   /s/ Louis I. Mussman         .




                                            Louis I. Mussman




                                               2
